Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 1 of 6 PageID #: 2209



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
      v.                             )
                                     )    Cr. No. 14-016 WES
 PHILIP DeBARTOLO,                   )
                                     )
           Defendant.                )
 __________________________________ )


                                 AMENDED ORDER

       The     Court    GRANTS   Defendant’s    Motion   for    Compassionate

 Release Due to COVID-19 Pandemic, ECF No. 54.                Defendant shall

 be released from the custody of the Bureau of Prisons (“BOP”) by

 Thursday, June 11, 2020, by 5 p.m.              Further, as set forth in

 more detail below, the balance of Defendant’s sentence shall be

 added to his supervised release and spent on home detention.

       It is undisputed that, pursuant to 18 U.S.C. § 3582(c),

 Defendant has exhausted the BOP’s administrative process for his

 request for compassionate release.            See Ex. B to Mem. in Supp.

 of Def.’s Mot. for Compassionate Release (“Def.’s Mem.”), ECF

 No.   54-1.      The   Government   opposes    Defendant’s    Motion.    See

 generally Gov’t Resp. to Def.’s Mot. for Compassionate Release,

 ECF No. 56.

       The Court concludes that: (1) extraordinary and compelling

 reasons warrant the reduction in light of the COVID-19 pandemic,

 reported COVID-19 within the facility in which Defendant is held
Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 2 of 6 PageID #: 2210
Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 3 of 6 PageID #: 2211



 research regarding preexisting medical conditions that may pose

 increased risk for patients who contract COVID-19 is rapidly

 evolving.       Several   recent    studies    of    outcomes    in   COVID-19

 patients     suggest   chronic     kidney   disease       increases   risk   of

 mortality, when compared to those without the risk factor. 2

       Defendant also has documented hypertension.             Id. at 7.      The

 CDC does not yet list hypertension as an increased risk factor

 for severe COVID-19 on its website.           However, research regarding

 this risk factor is also emerging and while the picture with

 respect to hypertension is not yet clear, at least one recent

 study     suggests   hypertension    increases      the    relative   risk   of

 mortality two-fold for a patient hospitalized with COVID-19, as

 compared with those without hypertension. 3                Additionally, the


       2See Brandon Michael Henry, et al., Chronic Kidney Disease
 is Associated with Severe Coronavirus Disease 2019 (COVID‑19)
 Infection, 52 Int’l Urology & Nephrology 1193, 1193 (Mar. 28,
 2020),      https://link.springer.com/article/10.1007/s11255-020-
 02451-9 (“Based on a contrite meta-analysis of early and
 preliminarily available data, [chronic kidney disease] seems to
 be associated with enhanced risk of severe COVID-19 infection.
 Patients with [chronic kidney disease] should hence be advised
 to take extra precaution to minimize risk exposure to the
 virus.”); see also Yichun Cheng, et al., Kidney Disease is
 Associated with In-Hospital Death of Patients with COVID-19, 97
 Kidney   Int’l  829–38   (Mar.  20,   2020),  https://www.kidney-
 international.org/article/S0085-2538(20)30255-6/pdf.

       3 Chao Gao, et al., Association of Hypertension and
 Antihypertensive   Treatment    with   COVID-19   Mortality:   A
 Retrospective Observational Study, 41 European Heart J. 2058–66,
                                 3
Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 4 of 6 PageID #: 2212



 Court concludes the comorbidity of these conditions would place

 Defendant at significantly higher risk for a poor outcome if he

 were to contract the COVID-19 virus.                     For these reasons, the

 Court    concludes          that   Defendant’s    risk       of   death    or   serious

 adverse consequences from COVID-19 is substantially higher than

 the general population.

         In addition to Defendant-specific risk factors, COVID-19 is

 reported at FCI Fort Dix.                The Government represented to the

 Court    that    all    inmates     at   the    Fort   Dix    satellite     camp   were

 tested on May 6th.             Of the 240 inmates, 58 tested positive for

 COVID-19,       for    an    infection   rate    of    over   20%.        Defendant   is



 (June                           4,                         2020),
 https://academic.oup.com/eurheartj/article/41/22/2058/5851436
 (last visited June 9, 2020) (noting that hospitalized patients’
 risk of death increased from 1.1% to 4.0% where they suffered
 from hypertension; when adjusted for confounding factors, a two-
 fold increase in mortality).
      Following the hearing on this matter, the Government
 submitted an affidavit from Dr. Kenneth Scissors filed in May
 2020 in a case in the District of Colorado.         See Decl. of
 Kenneth Scissors, M.D., Aguayo v. Martinez, Civil Action No. 20-
 cv-00825-DDD, ECF No. 37-1 (May 7, 2020).     Citing a different
 study, Dr. Scissors contends there is no proven connection
 between hypertension and adverse COVID-19 outcomes. See id. ¶ 2
 (citing   Ernesto Schiffrin, et al., Hypertension and COVID-19,
 Am.       J.       Hypertension       (Apr.       6,       2020),
 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7184512/).        It
 appears to the Court that the medical research regarding
 hypertension is evolving and not yet fully developed; and while
 the Court cannot say with absolute certainty that hypertension
 (whether controlled with medication or not controlled) is a
 serious aggravating factor, it seems probable that it is, and in
 any event, likely makes the risk associated with Defendant’s
 chronic kidney disease worse.
                                  4
Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 5 of 6 PageID #: 2213



 housed at the low security facility, where the BOP has tested

 very   few    inmates.      While     no   general     population     inmates      have

 tested positive at the low security facility 4, the BOP has also

 not performed widespread testing that would allow the Court to

 determine the actual infection rate.                   However, based upon the

 rate of infection at the camp and within the greater community,

 it is likely to be notable.

        As    to   the    additional    §    3553     factors   and   risk    to    the

 community, the Court finds that although Defendant’s offense and

 criminal      history     are    serious    and    concerning,   he    has    served

 approximately 80% of his sentence; he has been mostly discipline

 free; he would be eligible for placement in a halfway house in a

 little over one year; and he is older.                      Thus, the goals of

 deterrence        have    been    served,      and    an   additional       year    of

 incarceration would do little to further protect the public.

 The sentencing factors now favor release.

        Post-release, the Court modifies Defendant’s conditions of

 supervised release to provide that:

        1. Defendant shall self-quarantine for fourteen (14) days

             upon release.


        4The inmates who tested positive in the camp were
 transferred to the isolation area which is housed in a portion
 of the low security facility. The isolation area is reported to
 be cordoned off from the rest of the low security facility.

                                            5
Case 1:14-cr-00016-WES-LDA Document 61 Filed 06/11/20 Page 6 of 6 PageID #: 2214



       2. Defendant shall serve his supervised release under home

          detention     with   GPS    until       September     16,    2022,     with

          location monitoring to be added at a time that is safe

          and practicable as determined by U.S. Probation.                        The

          following      exceptions          to     home      detention        apply:

          employment,       education,       religious      services,       medical

          treatment, substance abuse or mental health treatment,

          attorney      visits,      court        appearances,        court-ordered

          obligations, and other activities as pre-approved by U.S.

          Probation.

 In   addition   to   the   above    modifications,        Defendant’s     term    of

 supervised release shall be extended to June 11, 2026.

 IT IS SO ORDERED.




William E. Smith
District Judge
Date: June 10, 2020




                                         6
